Case: 22-139    Document: 3       Page: 1   Filed: 04/25/2022




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                   UNITED STATES,
                   Plaintiff-Respondent

                             v.

                   ERIKA JOHNSON,
                   Defendant-Petitioner
                  ______________________

                         2022-139
                  ______________________

    On Petition for Permission to Appeal from the United
States District Court for the District of Maryland in No.
8:06-mj-02169-TMD-1.
                 ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                        ORDER
    Erika Johnson petitions for permission to appeal a
2014 judgment of the United States District Court for the
District of Maryland in a criminal proceeding.
    This court is a court of limited jurisdiction, which does
not include review of criminal matters. See 28 U.S.C.
Case: 22-139     Document: 3     Page: 2    Filed: 04/25/2022




2                                              US   v. JOHNSON



§ 1295. Therefore, we lack jurisdiction to entertain Ms.
Johnson’s petition.
     When this court lacks jurisdiction, we may transfer to
another court, if it is in the interest of justice, where “the
action or appeal could have been brought at the time it was
filed.” 28 U.S.C. § 1631. Transfer of this case, however, is
not appropriate. The district court entered judgment in
this case eight years ago. Moreover, the provision Ms.
Johnson now invokes as the basis for appellate jurisdiction
requires the trial court first to certify an order for review,
see Fed. R. App. P. 5(a)(3), and no such certification was
made here.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for permission to appeal is dismissed.
                                    FOR THE COURT

April 25, 2022                      /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court